Order entered January 29, 2015.




                                              In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01585-CV

                               SUSAN ANN FISHER, Appellant

                                                 V.

MEDICAL CENTER OF PLANO, CYNTHIA CARTER, ANN W. HANDLEY, R.N. AND
                 RAY J. DELGADILLO, R.T., Appellees

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                           Trial Court Cause No. 296-01024-2014

                                             ORDER
       Before the Court is appellant’s January 21, 2015, motion to extend time to file the clerk’s

and reporter’s records. Because the Court received notice regarding the motion for new trial, the

deadlines for filing the clerk’s and reporter’s records were reset and those records are currently

due on March 21, 2015. Accordingly, we DENY appellant’s January 21, 2015, motion to extend

the deadlines for filing the clerk’s and reporter’s records as moot.


                                                       /s/    CRAIG STODDART
                                                              JUSTICE